Citation Nr: 0418799	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-08 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of left lateral tibial fracture due to gun shot 
wound (GSW).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The issue of entitlement to an increased evaluation for a 
right knee disorder was raised in the veteran's August 2002 
notice of disagreement and April 2003 substantive appeal.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The December 2003 VCAA letter failed to 
explain the following:  1)  what evidence is needed to 
substantiate the claim, if any, 2)  which portion of that 
evidence, if any, the veteran has the responsibility to 
provide, and 3) which portion of that evidence, if any, the 
VA is obligated to obtain or will attempt to obtain on the 
veteran's behalf.   See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
VA medical records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

The veteran alleges ongoing VA treatment for his left knee 
disorder at the VAMC's in Birmingham and Tuskegee.  However, 
the claims folder contains only VA treatment records which 
were submitted by the veteran in connection with a separate 
claim.  The Board is of the opinion that it is likely that 
there are further treatment records available from Birmingham 
and Tuskegee regarding the veteran's treatment there, which 
might be helpful in the adjudication of the veteran's claim.  
If records of VA treatment are material to the issue on 
appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding treatment records from the identified 
VA facilities, following the procedures prescribed in 38 
C.F.R. § 3.159(c) (2003), as regards requesting medical 
records from Federal facilities.  This process is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.

2.  The RO must obtain all VAMC records 
from Birmingham and Tuskegee for the 
veteran's period of outpatient treatment 
from July 2000 to the present.  If these 
records are unobtainable a negative reply 
must be noted in writing and associated 
with the claims folder.

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




